Order of the Court: The petition by respondent Earl Louis Washington for leave to file exceptions to the report and recommendation of the Review Board is denied. As recommended by the Review Board, in part, respondent is suspended from the practice of law for nine months and until he makes restitution to Rose Booker in the amount of $2,500. Suspension effective April 8, 2005. Respondent Earl Louis Washington shall reimburse the Disciplinary Fund for any Client Protection payments arising from his conduct prior to the termination of the period of suspension.